Exhibit 10.17

Execution Version

 

SECOND AMENDMENT
TO

SHARE PURCHASE AGREEMENT

 

This Second Amendment to Share Purchase Agreement, dated as of October 4, 2019
(this “Second Amendment”), is by and among ALON PARAMOUNT HOLDINGS, INC., a
Delaware corporation (“Seller”), and GCE HOLDINGS ACQUISITIONS, LLC, a Delaware
limited liability company (“Buyer”). Seller and Buyer are from time to time
referred to herein individually as a “Party” and collectively as the “Parties.”

WHEREAS, Seller and Buyer are parties to that certain Share Purchase Agreement
by and between Seller and Buyer dated April 29, 2019 (as amended by that certain
First Amendment to Share Purchase Agreement (the “First Amendment”), dated
September 27, 2019, the “Purchase Agreement”); and

 

WHEREAS, Seller and Buyer desire to amend the Purchase Agreement as further
described in this Second Amendment.

NOW, THEREFORE, in consideration of the mutual premises and covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned hereby agree as
follows:

 

1.Definitions.  All capitalized terms used and not defined in this Second
Amendment shall have the meanings ascribed thereto in the Purchase Agreement
unless expressly provided otherwise in this Second Amendment, and all rules as
to interpretation and usage set forth therein shall apply hereto 

2. Section 9.4 (Further Extension of Long Stop Date). Section 9.4 of the
Purchase Agreement is hereby deleted in its entirety and replaced with the
following new Section 9.4: 

“Without limiting or modifying the provisions of Section 9.2, the Parties hereby
agree to extend the Long Stop Date to October 11, 2019.”

3. Instrument of Amendment.  Seller and Buyer acknowledge and agree that this
Second Amendment constitutes a written amendment signed by each Party to the
Purchase Agreement and fulfills the requirements of an amendment contemplated by
Section 11.1 of the Purchase Agreement.  Upon the effectiveness of this Second
Amendment, each reference in the Purchase Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of similar import shall mean and be a
reference to the Purchase Agreement as modified by this Second Amendment. 

4.Ratification.  Except as otherwise set forth herein, the Purchase Agreement is
hereby ratified, confirmed and approved in all respects. 

5.Entire Agreement.  This Second Amendment (which term shall be deemed to
include any annexes, schedules and disclosure schedules hereto), the Purchase
Agreement  

 





(which term shall be deemed to include the annexes, schedules and disclosure
schedules thereto and the other certificates, documents and instruments
delivered thereunder), as amended from time to time, and the other Transaction
Documents constitute the entire agreement among the Parties and supersede all
prior agreements and understandings, both written and oral, among the Parties
with respect to the subject matter hereof and thereof.  

6.Governing Law.  This Second Amendment and the rights and obligations of the
Parties hereto shall be governed, construed, and enforced in accordance with the
laws of the State of Delaware. 

7.Expenses. All fees, costs and expenses incurred by Seller or Buyer in
negotiating this Second Amendment, conducting the non-binding discussions
contemplated herein or consummating the transactions contemplated by this Second
Amendment shall be paid by the Party incurring the same, including legal and
accounting fees, costs and expenses. 

8.Counterparts.  This Second Amendment may be executed in multiple counterparts
and by the different Parties in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement. Signed counterparts of this Agreement may
be delivered by facsimile and by scanned pdf image.  

 

[Signature page follows.]

2 



IN WITNESS WHEREOF, the Parties hereto have caused this Second Amendment to be
duly executed by their respective authorized representative(s) effective as of
the day and year first written above.  

 

“Seller”

 

ALON PARAMOUNT HOLDINGS, INC.

 

 

By:

/s/ MARK PAGE

 

 

Name:

Mark Page

Title:

Executive Vice President

 

 

 

 

By:

/s/ REGINA BYNOTE JONES

 

 

Name:

Regina Bynote Jones

Title:

Executive Vice President

 

[Signature Page to Second Amendment to SPA]

 





“Buyer”

 

GCE HOLDINGS ACQUISITIONS, LLC

 

 

By:

/s/ RICHARD PALMER

 

 

Name:

Richard Palmer

Title:

President and CEO

 

[Signature Page to Second Amendment to SPA]

 